UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________________

UNITED STATES OF AMERICA acting through
Farmers Home Administration, United States
Department of Agriculture,

                                    Plaintiff,

                     v.                                             3:18-CV-1075
                                                                      (FJS/DEP)
ESTATE OF KAREN E. DAVIS; JOHN W.
DAVIS, also known as John W. Davis, Jr.;
LIMESTONE RIDGE, LLC; ARROW
FINANCIAL SERVICES LLC; JOHN
DOE #1-5, said names being fictitious,
it being the intention of plaintiff to designate
any and all occupants, tenants, persons or
corporations, if any, having or claiming an
interest in or lien upon the premises being
foreclosed herein; and JANE DOE #1-5, said
names being fictitious, it being the intention of
plaintiff to designate any and all occupants,
tenants, persons or corporations, if any, having
or claiming an interest in or lien upon the
premises being foreclosed herein,

                              Defendants.
__________________________________________________

APPEARANCES                                         OF COUNSEL

MANFREDI LAW GROUP, PLLC                            JOHN S. MANFREDI, ESQ.
302 East 19th Street, Suite 2A
New York, New York 10003
Attorneys for Plaintiff

ESTATE OF KAREN E. DAVIS,                           NO APPEARANCE
JOHN W. DAVIS, LIMESTONE
RIDGE LLC, ARROW FINANCIAL
SERVICES LLC, JOHN DOE
#1-5 and JANE DOE #1-5
Defendants

SCULLIN, Senior Judge
                          MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION

       Pending before the Court is Plaintiff's motion for entry of a default judgment and for a

judgment of foreclosure and sale. See Dkt. No. 18.



                                        II. BACKGROUND

       Plaintiff brought this action to foreclose a mortgage on real property designated as 798

Knapp Hill Road, Castle Creek, New York 13744, further described in annexed Schedule "A,"

located in Broome County, New York. The total balance secured by said mortgage through

November 29, 2018 is $60,143.60, comprised of the following amounts: (1) principal in the amount

of $36,443.58, (2) interest at 9.25% per annum from May 27, 2016, through November 29, 2018, in

the amount of $8,459.95, (3) late charges in the amount of $72.18, advances on principal and

interest in the amount of $10,827.43 and (4) interest credit subsidy calculated for recapture in the

amount of $4,340.46. See Dkt. No. 18-1, Affidavit of Jennifer Jackson, Single Family Housing

Program Director with the USDA Rural Housing Service, at ¶ 21. Plaintiff filed a Notice of

Pendency containing all the particulars required by law in the Broome County Clerk's Office on

September 17, 2018. See Dkt. No. 18-1 at ¶ 5; Dkt. No. 18-11.

       Plaintiff served Defendants with the summons and complaint, and their time to answer or

otherwise appear with regard to the complaint has expired and has not been extended by consent or

order of this Court. Plaintiff requested a Clerk's entry of default as to Defendant John W. Davis on

November 21, 2018, see Dkt. No. 6, which the Clerk of the Court entered on November 27, 2018,

see Dkt. No. 9. Plaintiff requested a Clerk's entry of default as to Defendant Estate of Karen E.


                                                  -2-
Davis on November 21, 2018, see Dkt. No. 7, which the Clerk of the Court entered on November

27, 2018, see Dkt. No. 8. Plaintiff requested an entry of default as to Defendant Limestone Ridge

LLC on November 28, 2018, see Dkt. No. 14, which the Clerk of the Court entered on November

29, 2018, see Dkt. No. 16. Finally, Plaintiff requested an entry of default as to Defendant Arrow

Financial Services LLC on November 28, 2018, see Dkt. No. 15, which the Clerk of the Court

entered on November 29, 2018, see Dkt. No. 17. None of the Defendants are infants, incompetent

or in miliary service. See Dkt. No. 18-1 at ¶ 10. Plaintiff is not seeking a deficiency judgment or

attorney's fees. See id. at ¶¶ 33-34. Finally, having reviewed the description of the property,

Plaintiff has determined that the mortgaged premises should be sold as one parcel. See id. at ¶ 36.



                                         III. DISCUSSION

A.     Amendment of caption

       Plaintiff seeks to amend the caption and dismiss the action against "John Doe #1-5" and

"Jane Doe #1-5." See Dkt. No. 18 at 1. There is no need to amend the caption. However, the Court

dismisses this action against these Defendants with prejudice because "Plaintiff has ascertained that

there are no John Does or Jane Does occupying the premises[.]" See Dkt. No. 18-2, Affirmation of

John Manfredi, Esq, at ¶ 17.



B.     Plaintiff's motion for a default judgment

       "Rule 55 of the Federal Rules of Civil Procedure provides a two-step process for obtaining a

default judgment." Priestley v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011). First, under

Rule 55(a) the plaintiff must obtain a clerk's entry of default. See Fed. R. Civ. P. 55(a) (providing


                                                  -3-
that, "[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party's

default"); N.D.N.Y. L.R. 55.1 (requiring a party seeking a clerk's entry of default to "submit an

affidavit showing that (1) the party against whom it seeks a judgment of affirmative relief is not an

infant, in the military, or an incompetent person (2) a party against whom it seeks a judgment for

affirmative relief has failed to plead or otherwise defend the action . . . and (3) it has properly

served the pleading to which the opposing party has not responded"). Second, under Rule 55(b),

the plaintiff may apply for entry of a default judgment by the clerk "[i]f the plaintiff's claim is for a

sum certain" or by the court "[i]n all other cases." Fed. R. Civ. P. 55(b)(1), (2); N.D.N.Y. L.R.

55.2(b) (providing that "[a] party shall accompany a motion to the Court for the entry of a default

judgment pursuant to Fed. R. Civ. P. 55(b), with a clerk's certificate of entry of default . . ., a

proposed form of default judgment, and a copy of the pleading to which no response has been

made").



       1. Liability

       By failing to answer, Defendants are deemed to have admitted the factual allegations in the

complaint. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir.

1992) (noting that "a party's default is deemed to constitute a concession of all well pleaded

allegations of liability" (citations omitted)). However, "before entering default judgment, the Court

must review the Complaint to determine whether Plaintiff has stated a valid claim for relief." Wells

Fargo Bank, N.A. v. Barnes, No. 3:16-CV-00533 (BKS/DEP), 2018 WL 6028050, *5 (N.D.N.Y.

Nov. 16, 2018) (citing Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)) (other citations


                                                   -4-
omitted).

       Based on the allegations in the Complaint, the Court finds that Plaintiff has established that

Defendants' liability.



       2. Damages

       "[I]t is well established that '[w]hile a party's default is deemed to constitute a concession of

all well pleaded allegations of liability, it is not considered an admission of damages.'" Cement &

Concrete Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. & Training

Fund & Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (quoting

Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)). "There

must be an evidentiary basis for the damages sought by plaintiff, and a district court may determine

there is sufficient evidence either based upon evidence presented at a hearing or upon a review of

detailed affidavits and documentary evidence." Id. (citing Fed. R. Civ. P. 55(b)(2)) (other citation

omitted). A hearing is not necessary where the record contains detailed affidavits and documentary

evidence that enables the court to evaluate the proposed sum and determine an award of damages.

See Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993) (stating that "Rule 55(b)(2) and

relevant case law give district judges much discretion in determining when it is 'necessary and

proper' to hold an inquest on damages"); Fed. R. Civ. P. 55(b)(2) (providing that "[t]he court may

conduct hearings . . . when, to enter or effectuate judgment it needs to: (A) conduct an accounting;

(B) determine the amount of damages; (C) establish the truth of any allegation by evidence; or (D)

investigate any other matter").

       In this case, the Court finds that it is not necessary to hold an evidentiary hearing because


                                                  -5-
damages are calculable based on the detailed affidavits and documentary evidence that Plaintiff has

provided. Thus, the Court grants Plaintiff's motion for entry of a default judgment as follows:

               Principal (Note)                                      $36,443.58
               Interest (Note) at 9.25%
               per annum from May 27, 2016, through
               November 29, 2018                                      8,459.95
               Principal (Advances - Taxes/Ins/Maint)                 9,963.10
               Interest (Advances - Taxes/Ins/Maint)                    864.33
               Late Charges Due                                          72.18
               Interest Credit (Subsidy) Granted
                       $52,842.23 (Subsidy Calculated
                       for Recapture)                                 4,340.46
               Total due through November 29, 2018                   $60,143.60

plus additional interest accruing on this amount from November 29, 2018, at a rate of 9.25% per

annum, through the date of entry of judgment and costs in the amount of $1,238.22.



C.     Motion for entry of a judgment of foreclosure and sale

       Plaintiff also seeks entry of a judgment of foreclosure and sale. In its proposed "Judgment

of Foreclosure and Sale, Plaintiff proposes that the sale of the mortgaged property take place at the

"United States District Court, Northern District of New York, 100 S. Clinton Street, Syracuse, New

York 13261." The Court finds that Plaintiff's proposed location for the sale of the mortgaged

property is not appropriate.

       Therefore, the Court denies Plaintiff's motion for a judgment of foreclosure and sale with

leave to renew.



                                        IV. CONCLUSION

       Accordingly, for the above-stated reasons, the Court hereby


                                                 -6-
       ORDERS that Defendants John Doe #1-5 and Jane Doe #1-5 are DISMISSED with

prejudice from this action; and the Court further

       ORDERS that Plaintiff's motion for a default judgment against Defendants, see Dkt. No. 18,

is GRANTED; and the Court further

       ORDERS that Plaintiff is awarded judgment against Defendants for ths sum of $60,143.60

with interest continuing thereon at the rate of 9.25% per annum to the date of entry of judgment

and, thereafter, interest on this amount from the date of entry of judgment to the date of payment at

the rate provided for by 28 U.S.C. § 1961(a), as well as $1,238.22 in costs;1 and the Court further

       ORDERS that Plaintiff's motion for judgment of foreclosure and sale, see Dkt. No. 18, is

DENIED with leave to renew; and the Court further

       ORDERS that, within thirty (30) days of the date of this Memorandum-Decision and

Order, Plaintiff shall file a letter motion (1) requesting appointment of a proposed referee to sell the

mortgaged property, such proposed referee shall be an attorney who is admitted to practice in and

has an office in the Northern District of New York, and who is willing to have the Court

appointment him or her to serve as referee to conduct the sale of the mortgaged property and (2)

proposing a new location for the sale of the mortgaged property, such location shall be within the

county in which the mortgaged property is located; and the Court further



        1
          The Court notes that, pursuant to this District's Local Rules, "[t]he party entitled to
recover costs shall file . . . a verified bill of costs on the forms that the Clerk provides. The
party seeking costs shall accompany its request with receipts indicating that the party actually
incurred the costs that it seeks. . . ." N.D.N.Y. L.R. 54.1(a) (emphasis added). Although
Plaintiff did not use the proper form, it did provide receipts indicating that it had actually
incurred the costs that it sought to recover. See Dkt. Nos. 18-3, 18-12, 18-13, 18-14. Therefore,
because the Court is able to ascertain the costs incurred, the Court will grant Plaintiff's request
for costs in the amount of $1,238.22.

                                                  -7-
I       ORDERS that, within thirty (30) days of the date of this Memorandum-Decision and

Order, Plaintiff shall file a renewed motion for judgment of foreclosure and sale accompanied by a

revised proposed judgment of foreclosure and sale with the name of the referee and location of the

sale left blank for the Court to fill in; and the Court further

        ORDERS that Plaintiff shall serve a copy of this Memorandum-Decision and Order on

Defendants by certified mail return receipt requested and shall file affidavits of service, together

with the certified mail receipts, demonstrating that service has been effected.



IT IS SO ORDERED.


Dated: April 9, 2019
       Syracuse, New York




                                                    -8-
                                  SCHEDULE "A"
                       DESCRIPTION OF MORTGAGED PREMISES

ALL THAT PIECE OR PARCEL OF LAND, situate in the Town of Barker, County of Broome and
State of New York, briefly described as follows:

BEGINNING at the southeast corner of land now or formerly owned by Brigham, then running in a
general northeasterly direction along the north side of the new Knapp Hill Road, Town of Barker to
the intersection of the new Knapp Hill Road and the old Knapp Hill Road; then running along the
old Knapp Hill Road west to the northeast corner of the Brigham property; then south along the
boundary line of the Brigham property to the place of beginning.

Premises:                    798 Knapp Hill Road, Castle Creek, NY 13744
Tax Parcel ID No.:           Section: 055.01 Block: 1 Lot: 31




                                               -9-
